DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an image forming device” in claim 1, “an ejection device” in claim 1, 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
“the image forming device” in claim 1 is read as the printer 11 shown in Fig.2, “an ejection device” in claim 1 is read as the ejection device 14.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
     In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 14 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hidekazu’268 (JP 2019-089268).
     With respect to claim 1, Hidekazu’268 teaches an image processing system (Fig.1) comprising: 
     an image forming device (Fig.1, item 15) configured to form an image based on print information, on a first conveyance medium (paragraphs 24 and 25); 
     a sensor (Fig.2, items 21 and 22) configured to acquire information about the image formed on the first conveyance medium by the image forming device (paragraph 28); 
     processing circuitry [the print system shown in Fig.1 is inherent disclosed with a processor (a processing circuitry) to control all of its operations including the operation of conveyancing medium to be ejected] configured to cause a second conveyance medium to be ejected in a case where the image formed on the first conveyance medium is a defective image, based on the information acquired by the sensor (paragraphs 29-30); and 
     an ejection device (Fig.1, item 14) configured to stack the first conveyance medium and the second conveyance medium (paragraphs 26-30), 
     the processing circuitry [the print system shown in Fig.1 is inherent disclosed with a processor (a processing circuitry) to control all of its operations including the operation of displaying information] being configured to control display of identification information that distinguishes and associates each one of a plurality of first conveyance media having defective images stacked on the ejection device, with a corresponding one of a plurality of second conveyance media stacked on the ejection device [as shown in Fig.6, Fig.7, Fig.8 and Fig.9, the identification information is being displayed to allow user to identify the slip sheet and the “waste paper” position with respect to the slip sheet. The “waste paper” is considered as the defected image paper (paragraphs 32 and 43)].  
     With respect to claim 2, which further limits claim 1, Hidekazu’268 teaches wherein the processing circuitry is configured to: determine whether the image formed on the first conveyance medium is a defective image, based on the information acquired by the sensor (paragraphs 29-30).; and 
     control ejection of the second conveyance medium in response to a determination that the image formed on the first conveyance medium is a defective image (paragraphs 29-30).
     With respect to claim 3, which further limits claim 1, Hidekazu’268 teaches wherein the processing circuitry is configured to control display of information indicating a relation of stacking positions between each one of the plurality of first conveyance media having defective images and the corresponding one of the plurality of second conveyance media (paragraphs 33-34).  
     With respect to claim 4, which further limits claim 1, Hidekazu’268 teaches wherein the processing circuitry is configured to control display of information indicating a relation of positions of one of the plurality of first conveyance media having defective images and a corresponding one of the plurality of second conveyance media, the information including a number of first conveyance media stacked between the one of the plurality of first conveyance media having defective images and the corresponding one of the plurality of second conveyance media (paragraphs 33-34).
     With respect to claim 14, Hidekazu’268 teaches an inspection device (Fig.1) comprising: 
     a sensor (Fig.2, items 21 and 22) configured to acquire information about an image formed on a first conveyance medium (paragraph 28); 
     processing circuitry [the print system shown in Fig.1 is inherent disclosed with a processor (a processing circuitry) to control all of its operations including the operation of conveyancing medium to be ejected] configured to: cause a second conveyance medium to be ejected in a case where the image formed on the first conveyance medium is a defective image, based on the information acquired by the sensor (paragraphs 29-30); and 
     control display of identification information that distinguishes and associates each one of a plurality of first conveyance media having defective images ejected, with a corresponding one of a plurality of second conveyance media ejected [as shown in Fig.6, Fig.7, Fig.8 and Fig.9, the identification information is being displayed to allow user to identify the slip sheet and the “waste paper” position with respect to the slip sheet. The “waste paper” is considered as the defected image paper (paragraphs 32 and 43)].  
     With respect to claim 15, it is a method claim that claims how the inspection device of claim 14 to inspect the defected printout.  Claim 1 is analyzed and rejected for the same reason set forth in the rejection of claim 14. In addition, the reference has disclosed a printing system to delete the unwanted rule line data, the process (method) to delete the unwanted rule line data is inherent disclosed to be performed by a processor in the printing system when the printing system performs the operation to delete the unwanted rule line data.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-7 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over (JP 2019-089268), and further in view of Seishi’649 (JP 2014-184649).
     With respect to claim 5, which further limits claim 1, Hidekazu’268 does not teach wherein the image forming device is configured to form an image on a conveyance medium to generate the second conveyance medium.  
     Seishi’649 teaches wherein the image forming device is configured to form an image on a conveyance medium to generate the second conveyance medium (paragraphs 31 and 52).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidekazu’268 according to the teaching of Seishi’649 to print the normal page and the defected page with different identification because this will the normal page and the defected page to be identified more effectively.
     With respect to claim 6, which further limits claim 5, Hidekazu’268 do not teach wherein the image forming device is configured to form an identification image including the identification information on each one of the plurality of second conveyance media associated with the plurality of first conveyance media having defective images, and wherein the identification information includes identification information of the second conveyance medium indicating that each one of the plurality of second conveyance media is associated with the corresponding one of the plurality of first conveyance media having defective images.  
     Seishi’649 teaches wherein the image forming device is configured to form an identification image including the identification information on each one of the plurality of second conveyance media associated with the plurality of first conveyance media having defective images (paragraphs 31 and 52), and wherein the identification information includes identification information of the second conveyance medium indicating that each one of the plurality of second conveyance media is associated with the corresponding one of the plurality of first conveyance media having defective images (paragraphs 31 and 52).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidekazu’268 according to the teaching of Seishi’649 to print the normal page and the defected page with different identification because this will the normal page and the defected page to be identified more effectively.
     With respect to claim 7, which further limits claim 6, Hidekazu’268 does not teach 
wherein the identification image including the identification information of the second conveyance medium is formed on the second conveyance medium such that the identification image is visible from a lateral side of the ejection device when the second conveyance medium is ejected to the ejection device.  
     Seishi’649 teaches wherein the identification image including the identification information of the second conveyance medium is formed on the second conveyance medium such that the identification image is visible from a lateral side of the ejection device when the second conveyance medium is ejected to the ejection device (paragraphs 76 and 82-83).
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidekazu’268 according to the teaching of Seishi’649 to print the normal page and the defected page with different identification because this will the normal page and the defected page to be identified more effectively.
     With respect to claim 9, which further limits claim 5, Hidekazu’268 does not teach wherein the processing circuitry is configured to determine a combination of colors included in an image to be formed on the second conveyance medium as the identification information of the second conveyance medium.  
     Seishi’649 teaches wherein the processing circuitry is configured to determine a combination of colors included in an image to be formed on the second conveyance medium as the identification information of the second conveyance medium (paragraphs 32, 52 and 69, Fig.3 and Fig.4).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidekazu’268 according to the teaching of Seishi’649 to print the normal page and the defected page with different identification because this will the normal page and the defected page to be identified more effectively.
     With respect to claim 10, which further limits claim 9, Hidekazu’268 does not teach wherein the processing circuitry is configured to instruct the image forming device to form an image including the identification information of the second conveyance medium, on the second conveyance medium.  
     Seishi’649 teaches wherein the processing circuitry is configured to instruct the image forming device to form an image including the identification information of the second conveyance medium, on the second conveyance medium (paragraphs 32, 52 and 69, Fig.3 and Fig.4).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidekazu’268 according to the teaching of Seishi’649 to print the normal page and the defected page with different identification because this will the normal page and the defected page to be identified more effectively.
      With respect to claim 11, which further limits claim 9, Hidekazu’268 wherein the processing circuitry is configured to control display of a color included in the image formed on the second conveyance medium.  
     Seishi’649 teaches wherein the processing circuitry is configured to control display of a color included in the image formed on the second conveyance medium (paragraphs 32, 52 and 69, Fig.3 and Fig.4).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Hidekazu’268 according to the teaching of Seishi’649 to print the normal page and the defected page with different identification because this will the normal page and the defected page to be identified more effectively.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over (JP 2019-089268), Seishi’649 (JP 2014-184649) and further in view of Kitai’884 (US 9,823,884).
     With respect to claim 8, which further limits claim 6, the combination of Hidekazu’268 and Seishi’649 does not teach wherein the identification information that distinguishes and associate each one of the plurality of first conveyance media having defective images on the ejection device, with the corresponding one of the plurality of second conveyance media on the ejection device includes the identification information of the second conveyance medium, information of the first conveyance medium having a defective image, and information indicating a relation of stacked positions between the first conveyance medium having the defective image and the second conveyance medium, displayed by the processing circuitry.  
     Kitai’884 teaches wherein the identification information that distinguishes and associate each one of the plurality of first conveyance media having defective images on the ejection device, with the corresponding one of the plurality of second conveyance media on the ejection device includes the identification information of the second conveyance medium, information of the first conveyance medium having a defective image, and information indicating a relation of stacked positions between the first conveyance medium having the defective image and the second conveyance medium, displayed by the processing circuitry (col.18, 20 and 21, Fig.10, item 504, Fig.11, item 513, Fig.12, item 523 and Fig.13, item 504).  
     Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Hidekazu’268 and Seishi’649 according to the teaching of Kitai’884 to provide the stacked positions between normal page and the defected page because this will allow the defected page to be tracked more effectively.
Claim objection
Claim 12 is objected to as being dependent upon a rejected base claim 1 because the prior art of record does not teach “wherein the processing circuitry is configured to receive a setting of an interval of ejection of the second conveyance medium, wherein the processing circuitry is configured to: in response to a determination that the image on the first conveyance medium is a defective image, hold ejection of the second conveyance medium in a case where the first conveyance medium having the defective image is to be ejected after ejection of the second conveyance medium and an insertion interval of the second conveyance medium is equal to or smaller than the interval of the setting received; and cause the second conveyance medium to be ejected after the determination, in a case where the first conveyance medium having the defective image is to be ejected after ejection of the second conveyance medium and the insertion interval of the second conveyance medium is greater than the interval of the setting received, and wherein the processing circuitry is configured to control display of information of a first conveyance medium having a defective image having been ejected after previous ejection of a second conveyance medium, in association with information of the second conveyance medium to be currently ejected.”  Claim 12 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 13 is objected to as being dependent upon an objected base claim 12 because the prior art of record does not teach “wherein the processing circuitry is configured to set the interval of ejection of the second conveyance medium from a number of outputs of the first conveyance medium, an output time of the first conveyance medium, or a number of print jobs”. Claim 13 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Cited Art
The prior art made of record and not relied upon is considered pertinent to
applicant's disclosure.
     Fukuda’446 (US 2018/0157446) discloses when a defective sheet is detected, the job is interrupted, and the defective sheet and subsequent sheets already printed are discharged to a different destination from a destination of normal sheets.
Contact
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUO LONG CHEN whose telephone number is (571)270-3759.  The examiner can normally be reached on M-F 9am - 5pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tieu, Benny can be reached on (571) 272-7490.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUO LONG CHEN/Primary Examiner, Art Unit 2674